DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Gergely T. Zimanyi on 27 August 2021. 
The application has been amended as follows:

1. (Currently amended) A modulable absorption light adjustable lens (MALAL) for implantation into an eye, comprising:
a light adjustable lens that is capable of changing its optical properties upon an adjusting irradiation, including a photo-modifiable material that includes 
a polymer host matrix; 
at least one of monomers and macromers, capable of photo-induced polymerization; 
a photoinitiator; and 
dispersed ultraviolet absorbers; 
dispersed in a frontal region of the light adjustable lens and localized to the polymer host matrix in the frontal region of the light adjustable lens by one or more bonds to a cross-linker of the polymer host matrix, wherein the modulable absorption compound is capable of transforming 
from a high-absorption conformation to a low-absorption conformation upon absorbing a high-to-low modulating stimulus, and 
from the low-absorption conformation to the high-absorption conformation upon absorbing a low to-high modulating stimulus; and
haptics, extending from the light adjustable lens.

2. (Currently amended) The MALAL of claim 1, 
wherein: the polymer host matrix[[,]] is selected from the group consisting of
a silicone-based matrix, an acrylate-based matrix, a collamer, a hybrid silicone-acrylate-based matrix, and a multi-layer matrix combining at least two of the preceding matrices.
3 – 6. (Cancelled) 


the high-to-low modulating stimulus and the low-to-high modulating stimulus each is selected from the group consisting of
an electromagnetic illumination, an ambient light illumination, a laser irradiation, an infrared irradiation, an ultra-violet illumination, a magnetic stimulus, an electric field, a chemical or thermal stimulus, a heat transfer, an energy transfer, an ultrasound-mediated stimulus, a mechanical stimulus, a thermal stimulus and a thermal relaxation.
8 - 10. (Canceled) 

11. (Currently amended) The MALAL of claim [[10]] 1, wherein:
the one or more bonds localizing the modulable absorption compound includes a bond coupling one of a carbon and a silicon to one selected from a group consisting of a carbon, a silicon, an oxygen, a nitrogen, a hydrogen, a sulfur and a halogen atom.
12. (Canceled)

1, wherein:
the modulable absorption front protection layer includes one of
a layer in the frontal region of the light adjustable lens;
a layer attached onto [[a]] the frontal region of the light adjustable lens; and
a layer deposited onto the frontal region of the light adjustable lens.
14. (Canceled)

15. (Currently amended) The MALAL of claim 1, wherein:
a thickness of the modulable absorption front protection layer is less than 
16. (Currently amended) The MALAL of claim 1, wherein:
the modulable absorption compound is selected from the group consisting of 
an azo-aromatic compound, a diazene, an azo-pyrazole, a dienylethene, a fulgicide, an azulene, a spiropyran, an ethene-aromatic compound, a macromer of one of these compounds, a polymer of these compounds, a composition containing one of these compounds, a composition containing one of these compounds as side-chains, a composition containing one of these compounds as a backbone having a side-chain, and a nanoparticulate bonded to one of these compounds; 
17. (Original) The MALAL of claim 16, wherein:

18. (Original) The MALAL of claim 1, wherein:
the modulable absorption compound is selected from the group consisting of
a photoswitchable compound, a photoactivatable compound, a photoisomerizable compound, a photochromic compound, a photoconvertible compound, and a switching chromophore.
19. (Cancelled) 

20. (Currently amended) The MALAL of claim [[9]] 1, wherein:
the high-to-low modulating stimulus includes a high-to-low illumination with a light having a band centered at a wavelength in a range of 300-400 nm; and
the low-to-high modulating stimulus includes one of a low-to-high illumination with a light having a band centered at a wavelength in a range of 400-700 nm, an ambient illumination, and a thermal relaxation.
21. (Original) The MALAL of claim 20, wherein:
a ratio of an absorptivity of the high-absorption conformation relative to an absorptivity of the low-absorption conformation at a wavelength in a range of 300-400 nm is greater than 2.
22. (Original) The MALAL of claim 20, wherein:

in equilibrium in ambient conditions, a ratio of a concentration of the modulable absorption compound in the high-absorption conformation relative to a concentration of the modulable absorption compound in the low-absorption conformation is greater than 2 in at least one of a solid phase, a dilute solution, and in a host matrix-bonded state.
23. (Original) The MALAL of claim 20, wherein:
the modulable absorption compound has a chemical composition such that at least 25% of the high-absorption conformation transitions into the low-absorption conformation under the high-to-low illumination with a radiant exposure in the range of 1 mJ/cm2-1,000 mJ/cm2 over a wavelength range of 300 nm-400 nm.
24. (Original) The MALAL of claim 23, wherein: 
the modulable absorption compound has a chemical composition such that a quantum yield of a transition from the high-absorption conformation into the low-absorption conformation is greater than 0.01.
25. (Original) The MALAL of claim 20, wherein:
the modulable absorption compound has a chemical composition such that at least 50% of the low-absorption conformation transitions into the high-absorption conformation under the low-to-high modulating stimulus with a radiant exposure in the range of 1 mJ/cm2-1,000 mJ/cm2 over a wavelength range of 400 nm-600 nm. 
1, wherein:
the modulable absorption compound is capable of transforming from the high-absorption conformation to the low-absorption conformation and back to the high-absorption conformation repeatedly upon absorbing the high-to-low modulating stimulus and the low-to-high modulating stimulus, respectively.
27. (Original) The MALAL of claim 1, wherein: 
the modulable absorption front protection layer further includes an additional non-modulable ultraviolet-absorbing compound having a chemical composition, absorptivity and thickness sufficient to prevent an adjustment of the optical properties of the light adjustable lens when exposed to a radiant exposure up to 10,000 mJ/cm2 integrated over a wavelength range of 300 nm-400 nm, at intensities not exceeding 3 mW/cm2.
28 -31. (Canceled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a modulable absorption light adjustable lens (MALAL) for implantation into an eye comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly a modulable absorption light adjustable lens comprising:

a polymer host matrix; 
at least one of monomers and macromers, capable of photo-induced polymerization; 
a photoinitiator; and 
dispersed ultraviolet absorbers; 
a modulable absorption front protection layer, including a modulable absorption compound, dispersed in a frontal region of the light adjustable lens and localized to the polymer host matrix in the frontal region of the light adjustable lens by one or more bonds to a cross-linker of the polymer host matrix, 
wherein the modulable absorption compound is capable of transforming 
from a high-absorption conformation to a low-absorption conformation upon absorbing a high-to-low modulating stimulus, and 
from the low-absorption conformation to the high-absorption conformation upon absorbing a low to-high modulating stimulus; and
haptics, extending from the light adjustable lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774